Citation Nr: 1201531	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active duty from October 1966 to July 1968, including service in Vietnam. 

In January 2010, the Board of Veterans' Appeals (Board) denied service connection for a left shoulder disorder and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) regional office in Wichita, Kansas (RO) in an attempt to obtain Social Security Administration (SSA) records and a VA audiological evaluation.  A December 2010 Memorandum reveals that the Veteran's SSA records were unavailable, and a VA audiological evaluation was conducted in January 2011.

Based on the above, there has been substantial compliance with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a psychiatric disorder other than PTSD, for hearing loss, and for tinnitus; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has a psychiatric disorder other than PTSD, hearing loss; and tinnitus due to service are not competent.

3.  The Veteran does not have a psychiatric disorder other than PTSD that is due to an event or incident of his active service.

4.  The January 2011 opinion that the Veteran's hearing loss and tinnitus are not due to service is competent, credible, and probative.

5.  The Veteran does not have a hearing loss that is causally related to service.

6.  The Veteran does not have tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for the establishment of service connection for hearing loss are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in May 2005, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter. 

Although the Veteran was not informed on disability ratings and effective dates, there is no prejudice in issuing a final decision in this case because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are, therefore, moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological examination was conducted in January 2011.

With respect to the issue of service connection for a psychiatric disorder other than PTSD, no nexus opinion is on file.  However, no nexus opinion is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence does not include a psychiatric diagnosis until 1992, at which time it was noted that the Veteran's problems were related to recent events.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary." See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his video hearing in November 2009.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).
The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the November 2009 video hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

The Veteran seeks service connection for a psychiatric disorder other than PTSD, for hearing loss, and for tinnitus.  He has contended, including at his November 2009 video hearing, that his depression is related to problems in service and that his exposure to acoustic trauma in service resulted in his current bilateral hearing loss and tinnitus. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The medical evidence consists of the Veteran's service treatment records, private physicians reports dated in 1992, VA treatment reports from May 1996 to May 2006, a January 2000 Social Security Administration (SSA) decision, a lay statement dated in March 2000, a VA psychiatric examination report dated in June 2009, a transcript of the November 2009 hearing testimony, a January 2011 VA audiological evaluation, and written statements by and on behalf of the Veteran.  




Psychiatric disorder other than PTSD

The Veteran was granted service connection for PTSD by rating decision in August 2009 and assigned a 30 percent rating effective February 6, 2004 based on evidence on file that the area in Saigon to which the Veteran was assigned received enemy fire but that he was not a combat Veteran.

The Veteran's service treatment records, including his July 1968 separation medical history and examination reports, do not reveal any complaints or findings of a psychiatric disorder.  

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

According to a February 1992 evaluation report from M. J. Singer, M.D., the Veteran had a generalized anxiety disorder; a depressive disorder, not otherwise specified; and psychological factors affecting physical conditions manifested by psychophysiological gastrointestinal symptoms consistent with cumulative stress and strain perceived by the Veteran that occurred in 1987 and 1988, with psychiatric sequelae resulting there from.  

According to a March 1992 report from R. Goodarzy, M.D., who had treated the Veteran from August 1988 to November 1991, the Veteran had a schizo-affective disorder and anxiety depression.

A January 2000 SSA decision awarded the Veteran disability benefits beginning January 22, 1998 due to major depression.

According to a March 2000 lay statement from S.I.K., who had known the Veteran since February 1987, he had severe depression.

Also on file is a January 2004 report from The Vet Center, in which the Veteran said that he had experienced depression and anxiety since service.

VA treatment reports dated through May 2006 reveal a diagnosis of a panic disorder in January 2001.

The diagnoses on VA evaluation in June 2009 were PTSD and dysthymia.

The Veteran testified in support of his claim at a hearing at the RO in November 2006.  He testified at his video conference hearing in November 2009 that a doctor had related his depression to service.  

The above evidence does not reveal any psychiatric complaints or diagnosis of a psychiatric disorder in service or for many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The private psychiatric reports in 1992 reveal that the Veteran began treatment in August 1988, which is approximately 20 years after service discharge.  It was noted that the Veteran was subjected to stress that occurred in 1987 and 1988, with psychiatric sequelae resulting there from.  There is no nexus opinion on file in favor of the claim.  

Due consideration has been given to the hearing testimony and written statements on file in support of the Veteran's claim.  Although lay persons can provide competent evidence as to their observations, they cannot provide competent evidence to establish the etiology of any current diagnosis, to include whether the Veteran has a current psychiatric condition that is causally related to service.  Based on the above evidence, the Board finds the Veteran's statements that he has a psychiatric disorder, other than PTSD, that began in service to not be credible.  Consequently, service connection for a psychiatric disorder other than PTSD is denied.

Although the Veteran has contended that he engaged in combat, his military occupational specialty was stenographer and he was not awarded any medals for combat.  As previously noted, while his area of assignment in Saigon received enemy fire, he was not considered a combat Veteran.  Consequently, the combat presumption does not apply.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing loss and tinnitus

The Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran complained of ringing in his ears on preinduction medical history report in August 1966; physical examination, which included an audiogram, was within normal limits.  He complained in September 1967 of ringing in his ears and loss of hearing.  An audiogram showed defective hearing at 6000 hertz bilaterally.  The Veteran did not note an ear or hearing problem on his July 1968 separation medical history report, and his hearing was normal on physical evaluation in July 1968, which did not include a hearing evaluation.

Constant tinnitus and noise exposure in service was noted in VA treatment reports for October 2001.

The Veteran testified in support of his claim at a RO hearing in November 2006.  He testified at his video hearing in November 2009 that he was exposed to acoustic trauma in service from rocket attacks and combat during TET.  

The Veteran reported a history of service noise exposure from explosions and weapons when examined by VA in January 2011.  He denied civilian occupational noise exposure but noted recreational noise exposure while hunting as a child.  He complained of tinnitus that began while hunting as a child.  An audiogram showed decibel thresholds within normal limits in each ear below 4000 hertz, with threshold of 80 in the right ear and 70 in the left ear at 4000 hertz.  After review of the claims file and examination of the Veteran, the examiner concluded that it was less likely as not that the Veteran's hearing loss was the result of military noise exposure and that it was less likely as not that his preexisting tinnitus was aggravated by service noise exposure.  The rationale for the opinion was that there is no evidence in service of an event or injury that caused a hearing problem and that he reported to be a stenographer in service and was not exposed to significant acoustic trauma such as to aggravate his preexisting tinnitus.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The above evidence reveals that there was no clinical showing in service of hearing loss, and the Veteran did not note a hearing problem on his July 1968 separation medical history report.  The initial clinical evidence of hearing loss was not until VA hearing evaluation in January 2011, which is many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Moreover, the January 2011 nexus opinion, which is based on a review of the claims file and examination of the Veteran and includes a rationale, is against the claim.  Based on the above, the Board finds that service connection for hearing loss is denied.

With respect to the claim for tinnitus, the evidence shows complaints of tinnitus prior to service entrance.  Consequently, the presumption of soundness on service entrance is rebutted with respect thereto.  The Veteran did not complain of tinnitus on his discharge medical history report, and the January 2011 nexus opinion is against the claim.  There is no nexus opinion in favor of the claim.  Therefore, service connection for tinnitus is also denied.

While the Veteran is competent to report his hearing symptoms, and the Board does not dispute that he was exposed to some acoustic trauma in service, he is not competent to opine that he currently has hearing loss and tinnitus due to service.  Consequently, service connection for bilateral hearing loss and tinnitus are denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims for hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disability other than PTSD is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


